DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13, 17-22 and 24-27 filed November 01, 2021 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the method of treating metastatic renal cell cancer or metastatic renal cell carcinoma, wherein said cancer is refractory to nivolumab comprising the administration of X4P-001 in combination with nivolumab was not anticipated in the prior art. 
The closest prior art of record is Fearon (US2015/0352208 published 12/10/2015) who claims the method of treating cancer in a subject comprising administering the elected X4P-001 (AMD-11070) in combination with an immune checkpoint inhibitor, wherein the immune checkpoint inhibitor is a PD-1 antagonist or a PD-L1 antagonist or PD-1 antibody (claims 45-49). Treating renal cell carcinoma and treating metastatic nodules of the primary tumor with the claimed composition is encompassed within the combinatorial regimen, coupled with the knowledge that combination of AMD- 11070 to the immune checkpoint inhibitor results in a synergism on inhibiting neoplastic growth ([0014] [0024], [0082], [0132], claims 45-49). 
 However, Fearon does not specifically teach or suggest the combination comprising the claimed CXCR4 antagonist with the immune checkpoint inhibiting anti-PD-L1 antibody nivolumab would be effective in metastatic renal cell cancer patients that are refractory to nivolumab. As shown in the poster presentation (Example D) in the response of 03/30/2020,  the combination of X4P-001 and nivolumab yielded the functional effect of stabilized disease and partial response data in mRCC patients who had been previously treated with nivolumab alone and were refractory to said agent. 
In view of MPEP 716.02, said stabilized disease and partial response by the disclosed combination in patients who were refractory nivolumab  is indicative of a surprising result not predicted by the combined prior art. Said unexpected results are both commensurate in scope and unobvious in practical significance, and therefore, claims 1-13, 17-22 and 24-27 are allowed.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628